Fairchild, J.
This case was tried at the same time as the case of Walter v. Wyk, ante, p. 310, 274 N. W. 152, before the same jury. The evidence with relation to the ownership of the bonds in some respects is not as certain and undisputed as the ownership of the note and mortgage in the Wyk Case. Mrs. Baum acted as agent in many matters for her mother, Mary Gusky, from whom she claims to have received the bonds as a gift, and the most that could be said in favor of the defendant’s case is that a jury question existed. The jury having determined that there was no gift and the court having by stipulation passed upon the questions pertinent to an action in replevin, and having, upon sufficient evidence, found against the defendant in all particulars, the judgment must be affirmed.
By the Court. — Judgment affirmed.